UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): xForm 10-K¨Form 20-FForm 11-KForm 10-D¨Form N-SAR For Period Ended: 12-31-2010 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: N/A Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART I— REGISTRANT INFORMATION Morris Publishing Group, LLC Full Name of Registrant 725 Broad Street, Address of Principal Executive Office (Street and Number) Augusta, Georgia 30901 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Morris Publishing Group, LLC (“Morris Publishing”) was unable to file its Annual Report on Form 10-K for the period ended December 31, 2010 within the prescribed time period because it was unable, without unreasonable effort or expense, to compile, disseminate and review the information necessary to complete the preparation of the Form 10-K.In particular, Morris Publishing needs additional time to complete its accounting for the Company’s emergence from bankruptcy. PART IV—OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Steve K. Stone 828-4376 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?Yes xNo ¨ (3) Is it anticipated that any significant change in results of operation for the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?Yes xNo ¨ In its Annual Report on Form 10-K for the year ended December 31, 2010, Morris Publishing anticipates that it will report approximately $15.5 million in operating income for the twelve months ending December 31, 2010, down$6.3 million, or 28.8%, from$21.8 million in 2009.Its reported net operating revenuesand total operating expensesisanticipated to bedownapproximately 5% and 3%, respectively, from 2009. Morris Publishing Group, LLC (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 31, 2011 By: /s/ Steve K. Stone Steve K. Stone, Chief Financial Officer
